Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to the Applicant’s arguments
The previous rejection is withdrawn.  Applicant’s amendments are entered. Applicant’s remarks are also entered into the record.  A new search was made necessitated by the applicant’s amendments. 
A new reference was found. A new rejection is made herein.
Applicant’s arguments are now moot in view of the new rejection of the claims. 
Claim 1 is amended to recite and the primary reference is silent as to but Jarisch teaches “…a fluid supply disposition (9), 
comprising a fluid heating and pressurization means,  (see paragraph 29-34 where the robot has a pressure generation and a brewing unit) 
wherein said casing (3)  has a top region comprising a plurality of service regions (31, 32) 
that are adjacent and define a continuous surface 
without presenting any structures above said continuous surface,  (see FIG. 16 where the robot includes a surface to collect the cup of coffee without any top surface using an automatic handler that is a flat surface) 
whereby said service regions (31, 32) include: 
a first service region (31) adapted for preparing a beverage and that  comprises at least one first opening (11) configured  to provide for the manual introduction of said individual portion (2) of an edible substance  to said brewing device (4),  (see claims 7-13 where the cup is provided from a tray that is moved under the outlet for coffee preparation)”
and at least a second opening (12) serving as a product discharge and configured  to discharge a beverage along a vertical direction upwards, through a base region and inside of a beverage recipient, and  (see paragraph 45-53 where the cup is taken from the storage to the underneath of the dispenser and then the arm takes the cup to dispense the coffee and then the arm presents this to the user) 
a second service region (32) supporting said use interface (7),
whereby said first opening (11) and said second opening (12) are provided on a 
continuous plane”. (see opening 7 in FIG. 4 where the arms moves the cup to the flat surface to dispense the coffee; and paragraph 45-53 where the cup is taken from the storage to the underneath of the dispenser and then the arm takes the cup to dispense the coffee and then the arm presents this to the user)

    PNG
    media_image1.png
    881
    1116
    media_image1.png
    Greyscale
It would have been obvious for one of ordinary skill in the art to combine the teachings of JARISCH with the disclosure of Merzouki since Jarisch teaching that the robot has an opening 7 in the front of the robot where a user can place a coffee cup on a tray. The device has an automatic cup and tray handling system including a lift and arm. The arm can move a cup to the tray as an automatic dispensing of a cup of coffee using the automatic handler and arm or the user can place the dispensing cup on the surface.  This can provide an improved dispensing system of a hot coffee using only a robot to brew and dispense the coffee which is mobile. See claims 1-13.  

Allowable Subject Matter
The combination of both dependent claim 2 and dependent claim 7 would be allowable over the prior art of record together with all of the limitations of the base claim and any intervening claims. 
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


  
Claims 13-19 are rejected as the phrase “it a pressurized flow can be injected” is vague and indefinite. 
Claim 13 also recites three “can” phrases. It is unclear if these are mandatory or optional under the claims.  
Claim 16 is rejected as the phrase “wherein the similar general configuration is of parallelpipped shape”.  The addition of similar general configuration renders the claim vague and indefinite. 
 
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 are rejected under 35 USC sec. 103 as being unpatentable as obvious in view of European Patent No.: EP 3037907 A1 to Merzouki  that was filed in 12-23-14 and in view of United States Patent Application Pub. No.: US 2017/0174343 A1 to Erickson that was filed in 2015 and in view of United States Patent Application Pub. NO.: US20190056751A1 to Ferguson that was filed in 7-28-2017 which is prior to the effective filing date of 9-14-17 and in view of European Patent Application Pub. No.: EP 1946683 B1 to Jarisch et al that was filed in 2007. 

Merzouki discloses “…1. (Currently Amended):  A semiautonomous apparatus (1) for preparation and distribution of edible products, including by means of using a portion (2) of edible substance, and comprising:” (see paragraph 78-104)
Merzouki is silent but Erickson teaches “…a casing (3) confining a brewing device (4) that can be provided in an open position where [[it]] said brewing device (4) can collect said individual portion (2) of an edible substance, and in a closed position where a pressurized flow can be injected upon said individual portion (2) of an edible substance, ” (see claims 1-5 where the uav can dispense a drink to an individual that is coffee; see paragraph 30 where the container 200 in the drone can include the coffee 240)
- autonomous propulsion and locomotion means (5) associated with said casing (3) and provided in operational connection with surroundings recognition means (6),  (see claim 1-19 where the drone can scan a cognitive state of the user and then fly and dispense the coffee to the individual or based on a user gesture)
Merzouki discloses “…- a use interface (7) provided in operational connection with said autonomous propulsion and locomotion means (5), (see element 24 in FIG. 1 that provides a signal to the drone 15 and via a signal) 
Merzouki is silent but Erickson teaches - a control device (8) provided in operational connection with said brewing device (4) and with said autonomous propulsion and locomotion means (5),  (see Fig. 8, block 802 where the processor can control the drone for delivery of the coffee to the individual based on the detected gesture or the inferred cognitive state);

    PNG
    media_image2.png
    712
    545
    media_image2.png
    Greyscale
 It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Erickson with the disclosure of Merzouki since Erickson teaches that a drone can scan a user with a camera and then determine a gesture 400a or a cognitive state 400b (sleepy and head drooping down) of the user. The gesture can indicate that a person needs coffee. Alternatively, the cognitive state can indicate that the user is drowsy and has a poor cognitive state and is not aware. The UAV can then automatically obtain a cup of coffee 240 and deliver it to the user without asking to improve the cognitive state and allow the user 400c to become more alert and then when the user drives a vehicle they can operate if more safely.  See paragraph 8-18 of Erickson. 
Merzouki is silent but Ferguson teaches “…characterized wherein said casing (3) presents a top region comprising a plurality of service
regions (31, 32), whereby said service regions (31, 32) include: (See paragraph 116-122)
- a first service region (31) adapted for preparing a beverage and that presents at least one first opening (11) configured so that provides the introduction of said portion (2) and supply thereof to said brewing device (4), (See paragraph 116-122)
and at least a second opening (12) configured so that can discharge a beverage along a vertical direction upwards, through a base region  
and inside of a beverage recipient, and  (see paragraph 11 where the robot has a dispenser to dispense the coffee from the robot to the container) 
- a second service region (32) supporting said use interface (7).  (see paragraph 81 where the user interface allows the robot to open the compartment to obtain the coffee) 

    PNG
    media_image3.png
    705
    699
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    827
    696
    media_image4.png
    Greyscale
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of FERGUSON with the disclosure of Merzouki since FERGUSON teaches that a drone includes a preparation compartment within the drone. The drone vehicle can obtain an order.  While on the way to the order, the drone can autonomously control the conveyance system to move to the user and make the food while on the way. In that way, the user can arrive and open the compartment and pay and then obtain a fresh coffee or pizza within the drone compartment.  This can save on a driver employment expense and a chef expense and the rent and instead lower costs for the food delivery and preparation so there is increased profit.  See paragraph 81-111 of Ferguson. 
    PNG
    media_image5.png
    585
    953
    media_image5.png
    Greyscale

Claim 1 is amended to recite and the primary reference is silent as to but Jarisch teaches “…a fluid supply disposition (9), 
comprising a fluid heating and pressurization means,  (see paragraph 29-34 where the robot has a pressure generation and a brewing unit) 
wherein said casing (3)  has a top region comprising a plurality of service regions (31, 32) 
that are adjacent and define a continuous surface 
without presenting any structures above said continuous surface,  (see FIG. 16 where the robot includes a surface to collect the cup of coffee without any top surface using an automatic handler that is a flat surface) 
whereby said service regions (31, 32) include: 
a first service region (31) adapted for preparing a beverage and that  comprises at least one first opening (11) configured  to provide for the manual introduction of said individual portion (2) of an edible substance  to said brewing device (4),  (see claims 7-13 where the cup is provided from a tray that is moved under the outlet for coffee preparation)”
and at least a second opening (12) serving as a product discharge and configured  to discharge a beverage along a vertical direction upwards, through a base region and inside of a beverage recipient, and  (see paragraph 45-53 where the cup is taken from the storage to the underneath of the dispenser and then the arm takes the cup to dispense the coffee and then the arm presents this to the user) 
a second service region (32) supporting said use interface (7),
whereby said first opening (11) and said second opening (12) are provided on a 
continuous plane”. (see opening 7 in FIG. 4 where the arms moves the cup to the flat surface to dispense the coffee; and paragraph 45-53 where the cup is taken from the storage to the underneath of the dispenser and then the arm takes the cup to dispense the coffee and then the arm presents this to the user)

    PNG
    media_image1.png
    881
    1116
    media_image1.png
    Greyscale
It would have been obvious for one of ordinary skill in the art to combine the teachings of JARISCH with the disclosure of Merzouki since Jarisch teaching that the robot has an opening 7 in the front of the robot where a user can place a coffee cup on a tray. The device has an automatic cup and tray handling system including a lift and arm. The arm can move a cup to the tray as an automatic dispensing of a cup of coffee using the automatic handler and arm or the user can place the dispensing cup on the surface.  This can provide an improved dispensing system of a hot coffee using only a robot to brew and dispense the coffee which is mobile. See claims 1-13.  

    PNG
    media_image6.png
    842
    1056
    media_image6.png
    Greyscale

Merzouki is silent but Ferguson teaches “…2. (Currently Amended):  The semiautonomous apparatus according to claim 1,casing (3), and  (see FIG. 10, where the robot has a body that is generally cylindrical with no openings until the customer opens the device robot 102)

whereby said second (32), first (31) and third (33) service regions develop successively along the longitudinal extension of the top region of said casing (3).  (see FIG. 7, where the device has two doors and in each door a three compartment region 104). 

    PNG
    media_image3.png
    705
    699
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    827
    696
    media_image4.png
    Greyscale
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of FERGUSON with the disclosure of Merzouki since FERGUSON teaches that a drone includes a preparation compartment within the drone. The drone vehicle can obtain an order.  While on the way to the order, the drone can autonomously control the conveyance system to move to the user and make the food while on the way. In that way, the user can arrive and open the compartment and pay and then obtain a fresh coffee or pizza within the drone compartment.  This can save on a driver employment expense and a chef expense and the rent and instead lower costs for the food delivery and preparation so there is increased profit.  See paragraph 81-111 of Ferguson. 

Merzouki is silent but Ferguson teaches “…3. (Currently Amended): The semiautonomous apparatus according to claim 1, characterized wherein said casing (3) further presents a fourth service region (34) adapted for storage of said individual portions of an edible substance (2),
whereby said fourth service region (34) is provided as at least one of: as a region in the top surface of said casing (3) and as an interior space, with lateral or frontal access through said casing (3). (see FIG. 7, where the device has two doors and in each door a three compartment region 104).

    PNG
    media_image3.png
    705
    699
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    827
    696
    media_image4.png
    Greyscale
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of FERGUSON with the disclosure of Merzouki since FERGUSON teaches that a drone includes a preparation compartment within the drone. The drone vehicle can obtain an order.  While on the way to the order, the drone can autonomously control the conveyance system to move to the user and make the food while on the way. In that way, the user can arrive and open the compartment and pay and then obtain a fresh coffee or pizza within the drone compartment.  This can save on a driver employment expense and a chef expense and the rent and instead lower costs for the food delivery and preparation so there is increased profit.  See paragraph 81-111 of Ferguson. 

Merzouki is silent but Ferguson teaches “… 4, (Currently Amended):  The semiautonomous apparatus according to claim 1
 (see paragraph 87). 

    PNG
    media_image3.png
    705
    699
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    827
    696
    media_image4.png
    Greyscale
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of FERGUSON with the disclosure of Merzouki since FERGUSON teaches that a drone includes a preparation compartment within the drone. The drone vehicle can obtain an order.  While on the way to the order, the drone can autonomously control the conveyance system to move to the user and make the food while on the way. In that way, the user can arrive and open the compartment and pay and then obtain a fresh coffee or pizza within the drone compartment.  This can save on a driver employment expense and a chef expense and the rent and instead lower costs for the food delivery and preparation so there is increased profit.  See paragraph 81-111 of Ferguson. 

Merzouki is silent but Ferguson teaches “…5. (Currently Amended): The semiautonomous apparatus according to any claim 1,the traveling direction, without having to make curved trajectories. (see paragraph 87-95 and FIG. 7-10).

    PNG
    media_image3.png
    705
    699
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    827
    696
    media_image4.png
    Greyscale
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of FERGUSON with the disclosure of Merzouki since FERGUSON teaches that a drone includes a preparation compartment within the drone. The drone vehicle can obtain an order.  While on the way to the order, the drone can autonomously control the conveyance system to move to the user and make the food while on the way. In that way, the user can arrive and open the compartment and pay and then obtain a fresh coffee or pizza within the drone compartment.  This can save on a driver employment expense and a chef expense and the rent and instead lower costs for the food delivery and preparation so there is increased profit.  See paragraph 81-111 of Ferguson. 

Merzouki is silent but Ferguson teaches “…6. (Currently Amended): The semiautonomous apparatus according to claim that can be accessed through a lateral region of said casing (3), preferentially  (see paragraph 87-101)

    PNG
    media_image3.png
    705
    699
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    827
    696
    media_image4.png
    Greyscale
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of FERGUSON with the disclosure of Merzouki since FERGUSON teaches that a drone includes a preparation compartment within the drone. The drone vehicle can obtain an order.  While on the way to the order, the drone can autonomously control the conveyance system to move to the user and make the food while on the way. In that way, the user can arrive and open the compartment and pay and then obtain a fresh coffee or pizza within the drone compartment.  This can save on a driver employment expense and a chef expense and the rent and instead lower costs for the food delivery and preparation so there is increased profit.  See paragraph 81-111 of Ferguson. 
Jarisch teaches “…further comprising energy storage means 14, 16 and a collection container used for individual portions of an edible substance and a fluid supply container…so that the energy storage means can be accessed through a lateral region”.  (see paragraph 36-39 where the device has a battery to power the heater element which is removable) 
See motivation statement above. 
Merzouki is silent but Ferguson teaches “…7. (Currently Amended): The semiautonomous apparatus according to claim the preparation of edible products, and said second energy storage means (16) are adapted for supplying energy only to said propulsion and locomotion means (5; 51, 52).” (see paragraph 87-101 where the device has an electric motor for powering the doors and the coffee dispenser);

    PNG
    media_image3.png
    705
    699
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    827
    696
    media_image4.png
    Greyscale
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of FERGUSON with the disclosure of Merzouki since FERGUSON teaches that a drone includes a preparation compartment within the drone. The drone vehicle can obtain an order.  While on the way to the order, the drone can autonomously control the conveyance system to move to the user and make the food while on the way. In that way, the user can arrive and open the compartment and pay and then obtain a fresh coffee or pizza within the drone compartment.  This can save on a driver employment expense and a chef expense and the rent and instead lower costs for the food delivery and preparation so there is increased profit.  See paragraph 81-111 of Ferguson. 

Claim 8 is rejected under 35 USC sec. 103 as being unpatentable as obvious in view of European Patent No.: EP 3037907 A1 to Merzouki  that was filed in 12-23-14 and in view of United States Patent Application Pub. No.: US 2017/0174343 A1 to Erickson that was filed in 2015 and in view of United States Patent Application Pub. NO.: US20190056751A1 to Ferguson that was filed in 2017 and in view of United States Patent Application Pub. No.: US 2017/0011580A1 to Huang et al. that was filed in 2014 and in view of Jarisch.
Merzouki is silent but Huang teaches “…8. (Currently Amended): The semiautonomous apparatus according to claim 7, (see FIG. 15 where the robot has an electric battery in the lower region and different from the service dispensing regions; see paragraph 71 where the power supply is an electric battery and to be charged by the socket 31 in paragraph 148) 
 It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of HUANG with the disclosure of Merzouki since HUANG teaches that a drone can include an electric battery in a lower region with a port for charging. This provides an easy recharging configuration for the robot.   

    PNG
    media_image7.png
    764
    585
    media_image7.png
    Greyscale

Claims 9-19 are rejected under 35 USC sec. 103 as being unpatentable as obvious in view of European Patent No.: EP 3037907 A1 to Merzouki  that was filed in 12-23-14 and in view of United States Patent Application Pub. No.: US 2017/0174343 A1 to Erickson that was filed in 2015 and in view of United States Patent Application Pub. NO.: US20190056751A1 to Ferguson that was filed in 2017 and in view of Jarisch.

Merzouki is silent but Ferguson teaches “…9. (Currently Amended):  The semiautonomous apparatus according to claim 
 wherein said casing (3) comprises a first module of casing (3) provided physically separated from, and physically connectable to, a second module of casing (3), whereby said first and second modules of casing (3) present a similar general configuration, preferentially  and whereby said first and second service regions (31, 32) are provided on said first module of casing (3), and said third service region (33) is provided on said second module of casing (3)”.  (see FIG. 7-10 where the autonomous  device has a first door and a second door and a first and a second compartment and in FIG. 8 the dispenser in the second compartment) 

    PNG
    media_image3.png
    705
    699
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    827
    696
    media_image4.png
    Greyscale
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of FERGUSON with the disclosure of Merzouki since FERGUSON teaches that a drone includes a preparation compartment within the drone. The drone vehicle can obtain an order.  While on the way to the order, the drone can autonomously control the conveyance system to move to the user and make the food while on the way. In that way, the user can arrive and open the compartment and pay and then obtain a fresh coffee or pizza within the drone compartment.  This can save on a driver employment expense and a chef expense and the rent and instead lower costs for the food delivery and preparation so there is increased profit.  See paragraph 81-111 of Ferguson. 

Merzouki is silent but Ferguson teaches “…10. (Currently Amended):  The semiautonomous apparatus according to claim   (see FIG. 7-10 where the deice includes a first through fourth wheels that are a four wheel all terrain traction drive that can be an electric or hybrid or turbine or gas propulsion device in paragraph 87-101)

    PNG
    media_image3.png
    705
    699
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    827
    696
    media_image4.png
    Greyscale
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of FERGUSON with the disclosure of Merzouki since FERGUSON teaches that a drone includes a preparation compartment within the drone. The drone vehicle can obtain an order.  While on the way to the order, the drone can autonomously control the conveyance system to move to the user and make the food while on the way. In that way, the user can arrive and open the compartment and pay and then obtain a fresh coffee or pizza within the drone compartment.  This can save on a driver employment expense and a chef expense and the rent and instead lower costs for the food delivery and preparation so there is increased profit.  See paragraph 81-111 of Ferguson. 

Merzouki is silent but Ferguson teaches “…11. (Currently Amended):  The semiautonomous apparatus according to claim (See Fig 8 that includes the dispenser in the second door compartment)(see paragraph 87-101 where the device includes an electric motor with a battery)

    PNG
    media_image3.png
    705
    699
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    827
    696
    media_image4.png
    Greyscale
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of FERGUSON with the disclosure of Merzouki since FERGUSON teaches that a drone includes a preparation compartment within the drone. The drone vehicle can obtain an order.  While on the way to the order, the drone can autonomously control the conveyance system to move to the user and make the food while on the way. In that way, the user can arrive and open the compartment and pay and then obtain a fresh coffee or pizza within the drone compartment.  This can save on a driver employment expense and a chef expense and the rent and instead lower costs for the food delivery and preparation so there is increased profit.  See paragraph 81-111 of Ferguson. 

Merzouki is silent but Ferguson teaches “…12. (Currently Amended):  The semiautonomous apparatus according to claim 51, 52). (See Fig 8 that includes the dispenser in the second door compartment)(see paragraph 87-101 where the device includes an electric motor with a battery)

    PNG
    media_image3.png
    705
    699
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    827
    696
    media_image4.png
    Greyscale
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of FERGUSON with the disclosure of Merzouki since FERGUSON teaches that a drone includes a preparation compartment within the drone. The drone vehicle can obtain an order.  While on the way to the order, the drone can autonomously control the conveyance system to move to the user and make the food while on the way. In that way, the user can arrive and open the compartment and pay and then obtain a fresh coffee or pizza within the drone compartment.  This can save on a driver employment expense and a chef expense and the rent and instead lower costs for the food delivery and preparation so there is increased profit.  See paragraph 81-111 of Ferguson. 

Merzouki is silent but Ferguson teaches “…13. (Currently Amended):  A semiautonomous system for preparing and distributing edible products, and comprising:
- at least in particular a semi-autonomous apparatus (1)
| according to claim 
- at least one type of portion (2) containing an edible substance; whereby each of said semiautonomous apparatus (1) includes: (See paragraph 116-122)
— a subsystem of preparation of edible products comprising fluid heating and pressurization means and at least one brewing device (4) that can be provided in an open position where it can collect said portion (2), and in a closed position where (see paragraph 11 where the robot has a dispenser to dispense the coffee from the robot to the container)  it a pressurized flow can be injected upon said portion (2);  (see FIG. 8 where the dispenser dispenses the hot coffee to the cup for the user after payment is made in FIG. 18)
- a subsystem of autonomous locomotion comprising propulsion and locomotion means (5; 51, 52); (see paragraph 87-101 where the device has an electric motor for powering the doors and the coffee dispenser);
- at least one type of energy storage means (14, 16) adapted so as to provide energy to said subsystems of preparation of edible products and autonomous locomotion; and  (see FIG. 7-10 where the deice includes a first through fourth wheels that are a four wheel all terrain traction drive that can be an electric or hybrid or turbine or gas propulsion device in paragraph 87-101)- at least one control device (8) configured so that can control the operation of said

    PNG
    media_image8.png
    944
    760
    media_image8.png
    Greyscale
subsystems of preparation of edible products, and the process of displacement including  (See FIG. 12, where the robot has a processor 125)
by means of supplying energy to said subsystems, (see paragraph 87-92)

(see paragraph 123-134)

    PNG
    media_image3.png
    705
    699
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    827
    696
    media_image4.png
    Greyscale
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of FERGUSON with the disclosure of Merzouki since FERGUSON teaches that a drone includes a preparation compartment within the drone. The drone vehicle can obtain an order.  While on the way to the order, the drone can autonomously control the conveyance system to move to the user and make the food while on the way. In that way, the user can arrive and open the compartment and pay and then obtain a fresh coffee or pizza within the drone compartment.  This can save on a driver employment expense and a chef expense and the rent and instead lower costs for the food delivery and preparation so there is increased profit.  See paragraph 81-111 of Ferguson. 
Claim 13 is amended to recite and the primary reference is silent as to but Jarisch teaches “…said brewing device can collect said individual portion of an edible product in a closed position where it a pressure flow can be injected upon said individual portion of an edible product …to control operation of said subsystems (see paragraph 29-34 where the robot has a pressure generation and a brewing unit)   (see FIG. 16 where the robot includes a surface to collect the cup of coffee without any top surface using an automatic handler that is a flat surface)    (see claims 7-13 where the cup is provided from a tray that is moved under the outlet for coffee preparation)”  (see paragraph 45-53 where the cup is taken from the storage to the underneath of the dispenser and then the arm takes the cup to dispense the coffee and then the arm presents this to the user) (see opening 7 in FIG. 4 where the arms moves the cup to the flat surface to dispense the coffee; and paragraph 45-53 where the cup is taken from the storage to the underneath of the dispenser and then the arm takes the cup to dispense the coffee and then the arm presents this to the user)

    PNG
    media_image1.png
    881
    1116
    media_image1.png
    Greyscale
It would have been obvious for one of ordinary skill in the art to combine the teachings of JARISCH with the disclosure of Merzouki since Jarisch teaching that the robot has an opening 7 in the front of the robot where a user can place a coffee cup on a tray. The device has an automatic cup and tray handling system including a lift and arm. The arm can move a cup to the tray as an automatic dispensing of a cup of coffee using the automatic handler and arm or the user can place the dispensing cup on the surface.  This can provide an improved dispensing system of a hot coffee using only a robot to brew and dispense the coffee which is mobile. See claims 1-13.  

Merzouki is silent but Ferguson teaches “…14. (Currently Amended): The system according to claim 13, 
associated with said subsystem of propulsion and locomotion. (see paragraph 123-134)

    PNG
    media_image3.png
    705
    699
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    827
    696
    media_image4.png
    Greyscale
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of FERGUSON with the disclosure of Merzouki since FERGUSON teaches that a drone includes a preparation compartment within the drone. The drone vehicle can obtain an order.  While on the way to the order, the drone can autonomously control the conveyance system to move to the user and make the food while on the way. In that way, the user can arrive and open the compartment and pay and then obtain a fresh coffee or pizza within the drone compartment.  This can save on a driver employment expense and a chef expense and the rent and instead lower costs for the food delivery and preparation so there is increased profit.  See paragraph 81-111 of Ferguson. 

Merzouki is silent but Erickson teaches “…15. (Currently Amended): The system according to claim 13  reconnaissance means (6) relating to the circulation in an operating space that corresponds to at least one of: a closed circuit and a space with not previously defined limits.   (see paragraph 3-5 where the user can provide a gesture to the drone that a coffee is needed or the drone can scan the cognitive state of the user that the predetermined state requires coffee to the user)
 
    PNG
    media_image2.png
    712
    545
    media_image2.png
    Greyscale
 It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Erickson with the disclosure of Merzouki since Erickson teaches that a drone can scan a user with a camera and then determine a gesture 400a or a cognitive state 400b (sleepy and head drooping down) of the user. The gesture can indicate that a person needs coffee. Alternatively, the cognitive state can indicate that the user is drowsy and has a poor cognitive state and is not aware. The UAV can then automatically obtain a cup of coffee 240 and deliver it to the user without asking to improve the cognitive state and allow the user 400c to become more alert and then when the user drives a vehicle they can operate if more safely.  See paragraph 8-18 of Erickson. 

Merzouki is silent but Ferguson teaches “…16. (New): The semiautonomous apparatus according to claim 9, wherein the similar general configuration is of parallelepiped type”.  (See FIG. 8-10). 

    PNG
    media_image3.png
    705
    699
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    827
    696
    media_image4.png
    Greyscale
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of FERGUSON with the disclosure of Merzouki since FERGUSON teaches that a drone includes a preparation compartment within the drone. The drone vehicle can obtain an order.  While on the way to the order, the drone can autonomously control the conveyance system to move to the user and make the food while on the way. In that way, the user can arrive and open the compartment and pay and then obtain a fresh coffee or pizza within the drone compartment.  This can save on a driver employment expense and a chef expense and the rent and instead lower costs for the food delivery and preparation so there is increased profit.  See paragraph 81-111 of Ferguson. 

Merzouki is silent but Ferguson teaches “…17. (New): The semiautonomous apparatus according to claim 12, whereby when said product discharge (12) comprises means adapted for retaining a beverage recipient”.  (see paragraph 137-141 and FIG. 8 where the user interface can order the beverage and obtain the beverage from the dispenser and see FIG. 18 where an electronic receipt is provided)

    PNG
    media_image3.png
    705
    699
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    827
    696
    media_image4.png
    Greyscale
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of FERGUSON with the disclosure of Merzouki since FERGUSON teaches that a drone includes a preparation compartment within the drone. The drone vehicle can obtain an order.  While on the way to the order, the drone can autonomously control the conveyance system to move to the user and make the food while on the way. In that way, the user can arrive and open the compartment and pay and then obtain a fresh coffee or pizza within the drone compartment.  This can save on a driver employment expense and a chef expense and the rent and instead lower costs for the food delivery and preparation so there is increased profit.  See paragraph 81-111 of Ferguson. 

Merzouki is silent but Ferguson teaches “…18. (New): The semiautonomous apparatus according to claim 17, wherein said beverage recipient has a configuration adapted for said beverage to be retained on said product discharge (12)”.  (see claims 8-11 and FIG. 17 where the user is provided an order receipt)

    PNG
    media_image3.png
    705
    699
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    827
    696
    media_image4.png
    Greyscale
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of FERGUSON with the disclosure of Merzouki since FERGUSON teaches that a drone includes a preparation compartment within the drone. The drone vehicle can obtain an order.  While on the way to the order, the drone can autonomously control the conveyance system to move to the user and make the food while on the way. In that way, the user can arrive and open the compartment and pay and then obtain a fresh coffee or pizza within the drone compartment.  This can save on a driver employment expense and a chef expense and the rent and instead lower costs for the food delivery and preparation so there is increased profit.  See paragraph 81-111 of Ferguson. 

Merzouki is silent but Ferguson teaches “..19. (New): The semiautonomous system according to claim 13, comprising a plurality of semi-autonomous apparatuses (1) for preparation and distribution of edible products.  (see FIG. 1 where the fleet of robots can distribute coffee or pizza etc.)

    PNG
    media_image3.png
    705
    699
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    827
    696
    media_image4.png
    Greyscale
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of FERGUSON with the disclosure of Merzouki since FERGUSON teaches that a drone includes a preparation compartment within the drone. The drone vehicle can obtain an order.  While on the way to the order, the drone can autonomously control the conveyance system to move to the user and make the food while on the way. In that way, the user can arrive and open the compartment and pay and then obtain a fresh coffee or pizza within the drone compartment.  This can save on a driver employment expense and a chef expense and the rent and instead lower costs for the food delivery and preparation so there is increased profit.  See paragraph 81-111 of Ferguson. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934. The examiner can normally be reached Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN PAUL CASS/Primary Examiner, Art Unit 3668